 
 
IV 
111th CONGRESS
2d Session
H. RES. 1158 
IN THE HOUSE OF REPRESENTATIVES 
 
March 10, 2010 
Ms. Eddie Bernice Johnson of Texas submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
 
RESOLUTION 
Recognizing Certified Nurses Day. 
 
 
Whereas Certified Nurses Day is a day of recognition to celebrate the contributions of board certified nurses to the advancement of the nursing profession; 
Whereas certification increases employment opportunities and creates a more productive and highly trained workforce; 
Whereas board certification distinguishes individuals who have met specific educational preparation and are able to demonstrate increased competency; 
Whereas board certification increases the opportunity to mentor those entering the nursing workforce and demonstrate the need for continuing education and competence;  
Whereas Dr. Gretta Styles was a leader in organizations dedicated to promoting quality in nursing and health care and served as President of the American Nurses Association, the International Council of Nurses, the California Board of Registered Nursing, and the American Nurses Credentialing Center, among other nursing leadership roles; 
Whereas Dr. Styles created, developed, and implemented standards and credentials for nurses, and was a pioneer both in the United States and internationally in championing the value of nursing certification before broad awareness or acceptance of its value had been achieved; 
Whereas board certification is rapidly becoming the norm to distinguish that a nurse has met a level of distinction and knowledge indicating professional nursing practice; 
Whereas board certification provides some assurance that the individual providing care has acquired a predetermined level of knowledge in the specialty area of practice; 
Whereas numerous studies have found that one of the key barriers to getting greater numbers of nurses certified is lack of recognition and benefit; and 
Whereas since 2008, Certified Nurses Day is celebrated annually on March 19, the birthday of Margretta “Gretta” Madden Styles, known as the Mother of Nurse Credentialing: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports the goals and ideals of Certified Nurses Day as founded by the American Nurses Credentialing Center (ANCC); and 
(2)encourages employers and board certified nurses to observe Certified Nurses Day with appropriate recognition, activities, and service to demonstrate the importance of nurses to the everyday lives of patients.   
 
